755 N.W.2d 632 (2008)
ATTORNEY GENERAL, Appellant,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Detroit Edison Company, and Constellation Newenergy, Inc., Appellees.
Detroit Edison Company, Appellee,
v.
Michigan Public Service Commission, Association of Businesses Advocating Tariff Equity, Michigan Environmental Council, Public Interest Research Group in Michigan, and Constellation Newenergy, Inc., Appellees, and
Attorney General, Appellant.
Attorney General, Appellant,
v.
Michigan Public Service Commission, Detroit Edison Company, Energy Michigan, Inc., Constellation Newenergy, Inc., and Association of Businesses Advocating Tariff Equity, Appellees.
Detroit Edison Company, Appellee,
v.
Association of Businesses Advocating Tariff Equity, Michigan Environmental Council, Public Interest Research Group in Michigan, Constellation Newenergy, Inc., and Attorney General, Appellees, and
Michigan Public Service Commission, Appellant.
Detroit Edison Company, Appellee,
v.
Michigan Public Service Commission, Association of Businesses Advocating Tariff Equity, Constellation Newenergy, Inc., and Attorney General, Appellees, *633 and
Michigan Environmental Council, and Public Interest Research Group in Michigan, Appellants.
Michigan Environmental Council and Public Interest Research Group in Michigan, Appellants,
v.
Michigan Public Service Commission, Detroit Edison Company, and Constellation Newenergy, Inc., Appellees.
Detroit Edison Company, Appellee,
v.
Michigan Public Service Commission, Michigan Environmental Council, Public Interest Research Group in Michigan, Constellation Newenergy, Inc., and Attorney General, Appellees, and
Association of Businesses Advocating Tariff Equity, Appellant.
Association of Businesses Advocating Tariff Equity, Appellant,
v.
Michigan Public Service Commission, Detroit Edison Company, Energy Michigan, Inc., Constellation Newenergy, Inc., and Attorney General, Appellees.
Docket Nos. 134667-134669, 134671, 134673, 134674, 134676, 134677. COA Nos. 259845, 264099, 264191, 264131, 264156.
Supreme Court of Michigan.
September 19, 2008.
On order of the Court, the motion of Detroit Edison Company to exceed the page limit is GRANTED. The applications for leave to appeal the July 3, 2007 judgment of the Court of Appeals is considered, and they are GRANTED, limited to: (1) whether "transmission costs" may be included in the power supply cost recovery factor, MCL 460.6j(1)(a) and (b); and (2) whether the Court of Appeals erred in concluding that the Michigan Public Service Commission's decision to prohibit recovery of the control premium that DTE Energy paid to acquire MCN Energy by including the premium in Detroit Edison's rates was not supported by competent, material, and substantial evidence on the whole record. Const. 1963, art. 6, § 28; In re Complaint of Rovas Against SBC Michigan, 482 Mich. 90, ___-___, 754 N.W.2d 259 (2008)
We further ORDER that these cases be argued and submitted to the Court together with the case of Attorney General v. Michigan Public Service Commission (Docket No. 136431), at such future session of the Court as these cases are ready for submission.